DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/16/2022 has been entered and fully considered.
Claims 1, 3-7, 9-10, and 12-14 are pending of which claims 1, 6,  9 and 10 are independent claims and are amended.  Independent claim 1 is amended with all of the limitations of dependent claim 2 previously objected as allowable now cancelled.  Independent claim 6 is amended with all of the limitations of dependent claim 8 previously objected as allowable now cancelled.  Previously objected claim 9 containing as allowable subject matter is now rewritten as an independent claim including all intervening claims 6 and 7.   Independent claim 10 is amended with all of the limitations of dependent claim 11 previously objected as allowable now cancelled.  
Allowable Subject Matter
Claims 1, 3-7, 9-10, and 12-14 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…receiving a forwarding flow table sent _by the control plane device, wherein the forwarding flow table is generated by the control plane device in response to all the data packets that are in the second buffer and that are sent by the forwarding plane device; receiving a second data packet; and buffering the second data packet in the second buffer in response to the forwarding flow table when a data identifier of the second data packet matches a data identifier of any data packet in the first cache queue. “
	Therefore, the above limitation(s) in combination with the remaining limitation(s),  and not merely these limitations on their own, of claim 1 is /are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
Independent claim 6 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…receiving a third data packet sent by the forwarding plane device, wherein the third data packet is forwarded when a cache queue used to store the third data packet does not exist in a first buffer of the forwarding plane device, and when a data amount of the first buffer reaches a capacity of the first buffer; generating a processing flow table in response to the third data packet: and sending the processing flow table to the forwarding plane device. “
	Therefore, the above limitation(s) in combination with the remaining limitation(s),  and not merely these limitations on their own, of claim 6 is /are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 6.

Independent claim 9 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…in a control plane device, …receiving all data packets that are sent by a forwarding plane device and that are from a second buffer of the forwarding plane device; buffering, in a third buffer, the received data packets that are from the second buffer, wherein the third buffer corresponds to the second buffer; generating a forwarding flow table in response to the received data packets that are from the second buffer; and
sending the forwarding flow table to the forwarding plane device receiving a first notification message sent by the forwarding plane device; determining, based on the first notification message, that a current data amount of a first cache queue of the forwarding plane device is zero;
…and sending a second notification message to the control plane device, wherein the second notification message is used to notify the forwarding plane device that a current data amount of the third buffer is zero. “
	Therefore, the above limitation(s) in combination with the remaining limitation(s),  and not merely these limitations on their own, of claim 9 is /are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 9.
Independent claim 10 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…a first receiving module, configured to receive a forwarding flow table sent by the control plane device, wherein the forwarding flow table is generated by the control plane device in response to all the data packets that are in the second buffer and that are sent by the forwarding plane device; the first receiving module is further configured to receive a second data packet: and the cache is further configured to buffer the second data packet in the second buffer in response to the forwarding flow table if a data identifier of the second data packet matches a data identifier of any data packet in the first cache queue. “
	Therefore, the above limitation(s) in combination with the remaining limitation(s),  and not merely these limitations on their own, of claim 10 is /are not taught nor suggested by the prior art(s) of record in any reasonable combination.  The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474